Case 1:19-cv-20052-FAM Document 30 Entered on FLSD Docket 05/31/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-20052-CIV-MORENO
YESICA PERAZA,

Plaintiff,

VS.

PORTFOLIO RECOVERY ASSOCIATES,
LLC, POLLACK & ROSEN P.A., JOSEPH F.
ROSEN, ESQ., DAVID MICHAEL
KAMINSKI, ESQ., and MELANIE
WASEMAN, ESQ.,

Defendants.
/

 

FINAL ORDER OF DISMISSAL AND
ORDER DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon Notice of Settlement (D.E. 29), filed on May
20,2019. It is

ADJUDGED that in light of the parties settling this action, this case is DISMISSED in
accordance with the settlement agreement. The Court shall retain jurisdiction for six months to

enforce the terms of the settlement agreement. It is also

ADJUDGED that all pending motions are DENIED as moot.
a A
DONE AND ORDERED in Chambers at Miami, Florida, this / I of May 2019.

 

Copies furnished to:
Counsel of Record
